Opinion issued August 27, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00338-CV
                            ———————————
  KEVIN WILLIAMS AND SAVON OIL AND GAS TRANSPORTATION
                      LLC, Appellants
                                        V.
         LONE RANGER CAPITAL INVESTMENTS LLC, Appellee


                   On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Case No. 2018-51792


                          MEMORANDUM OPINION

      Appellants Kevin Williams and Savon Oil and Gas Transportation LLC

appeal from a judgment signed April 5, 2019. Appellants have neither paid the

required fees nor established indigence for purposes of appellate costs. See TEX. R.

APP. P. 5, 20.1; see also TEX. GOV’T CODE §§ 51.207, 51.208, 51.941(a), 101.041;
Order Regarding Fees Charged in the Supreme Court, in Civil Cases in the Courts

of Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc. Docket

No. 15-9158. Appellants failed to respond to our notice issued on May 29, 2019

advising that, should appellants not pay the fee or establish indigence, this appeal

was subject to dismissal. See TEX. R. APP. P. 5 (allowing enforcement of rule);

42.3(c) (allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution. We dismiss all pending

motions as moot.

                                  PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.




                                         2